DETAILED ACTION
This Final Office action is in response to Applicant’s Amendment filed on 01/18/2022.  Claims 1, 2, 6-13, and 22-31 are pending; and, claims 28-31 are withdrawn from consideration (see below).  Claims 1, 2, 6-13, and 22-27 are examined below.  The earliest effective filing date of the present application is 11/29/2018.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 28-31 are directed to inventions (Invention II – claims 28-30) and Invention III – claim 31) that are independent or distinct from the invention originally claimed (Invention I – claims 1, 2, 6-13) for the following reasons: invention I includes nothing remotely related to classifying job roles based on an analysis of a social media profile, or other known information, of the user; further, invention I includes nothing relating to a medical device of the user, and this is a separate and distinct invention.  These are all in different classification and would impose a serious search burden on the examiner. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 28-31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 6-13, and 22-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) tracking different effects of medical conditions and side effects, generating and updating a lookup table, receiving data, identifying data, analyzing the data and making determinations, generating instructions, and executing the instructions for mitigation, where this is considered a method of organizing human activity. This judicial exception is not integrated into a practical application because the additional elements of a computing device and/or a processor act as generic computer tools to implement the abstract idea.  See Limitations that are not indicative of integration into a practical application: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
 	The examiner notes that the amendments do not change the initial determination of eligibility.  Applicant recites that the tracking limitation of claim 1 is performed “using machine learning.”  Applicant also recites where numeric values are determined via machine learning, and additional machine learning is applied to infer a medical condition of the individual based on the prescription information.  This machine learning is not integrated into the claim in such a way as to integrate the abstract idea into a practical application.  Simply using machine learning is not enough to make the claim eligible.  Further, generating and updating a look-up table is simply gathering data and storing it.  Data analysis is not sufficient to overcome the 101 rejection.  Accordingly, the amendments provided by Applicant do not change the initial determination of eligibility.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6-13, and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2018/0107793 to Ni et al. (“Ni’) in view of US DOT (April 2011). Prescription and Over-the-Counter Medications Tool Kit, Federal Transit Administration (“Tool Kit”), in view of ME/CFS: A Primer for Clinical Practitioners, published by the International Association for Chronic Fatigue Syndrome, 2014, available at https://www.massmecfs.org/images/pdf/pediatric/Functional_Capacity_Scale_and_Activity_Log.pdf. (“FCS”).
With regard to claims 1, 14, and 22-27, Ni discloses the claimed computer-implemented method comprising: 
 	tracking, by a computer device, an effect of different medical conditions and side effects of medications on work capacity of different job roles over time using machine learning (see [0012] tracking health and fitness-related data for a user based on sensor data; see the below combination of Ni and Tool Kit showing how the data can be related to medical conditions and side effects of medications; see [0023] using machine learning); 
receiving, by a computing device, a medical condition data of the individual (see abstract, where computing device receives health data such as “condition” being “health outcome deviating from the baseline value”; [0015-16]); 
applying, by the computing device, additional machine learning to infer a medical condition of the individual  (see e.g. [0018] where baseline value is determined via machine learning by looking at user’s past data and data of the broader population, where the baseline is used to determine the job roles impacted by the user as shown in [0018-19] [0047] [0050])
 	identifying, by the computing device, a first set of job roles impacted by the condition (see [0023], meetings impacted); 
  	determining, by the computing device, that a working capacity of the individual is diminished by the medical condition of the individual or the side effects of the medication of the individual based on a comparison of the first set of job roles and second set of job roles with one or more job roles of the individual (see [0023] determining that the user’s poor sleep condition impacts employees ability to attend scheduled meeting(s)); 
 	generating, by the computing device, mitigation instructions in response to the determining (see [0023] “The depicted alert 130 also may provide the user with one or more selectable options of remedial actions to take, illustrated here as an option to propose to reschedule the meeting.”); and 
 	automatically executing by the computing device, the mitigation instructions (see [0023] “Upon user selection of "reschedule meeting," the device 102 may, for example, recommend one or more other times for the meeting that are determined to be beneficial based 
	For claims 22-25, Ni discloses the ability to adjust, modify, update, and change a user’s calendar appointments, the timing and duration of meetings, reassigning meetings to a different time, schedules, calls, etc. at e.g. [0080-82].  It would have been obvious to perform these functions automatically when it is disclosed that they can be performed through for instance manual input.  See MPEP 2144.04
III.   AUTOMATING A MANUAL ACTIVITY
In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).
	The examiner notes that Ni does further disclose the aggregation and access of “baseline values”, where the baseline values relate to numeric values that are relative to each corresponding health outcome, and where these numeric values are determined using machine learning (e.g. accumulated data over a period of time in the past).  See Ni at e.g. [0018].  The examiner notes that the baseline values are determined to satisfy the claimed “numeric values” of a predetermined scale such as 0-100 with zero being no sleep and 100 being a highest possible quality of sleep.  See e.g. Ni at [0019].  These represent the “individuals’ absences and levels of diminished working capacity,” as claimed.  (see e.g. [0023] where the device 102 determines, based on machine learning (although machine learning isn’t mentioned, it is being utilized), “that the user may have a poor night’s sleep on Friday night if the user attends the proposed meeting on Friday at 2:00 PM, as attending the meeting would result in four consecutive hours of meetings.”; [0047] [0050]); see [0038], where there are several lookup databases involved in this determination, such as a lookup table to look up work activities, and a table to look up health conditions, among others.  


 	Ni is silent regarding receiving prescription information for an individual; identifying, by the computing device, job roles impacted by side effects of the medication; and 
	generating and updating, by the computing device, a look-up table identifying job roles impacted by the different medical conditions and side effects of medications based on the tracking;
	identifying a second set of job roles impacted by side effects of the medication of the individual based on the look-up table
 	determining, by the computing device, that a working capacity of the individual is diminished based on a comparison of the first set of job roles and second set of job roles with one or more job roles of the individual
	determine an extent to which the working capacity of the individual is diminished based on the numeric values in the look-up table. 
 	Tool Kit teaches at e.g. Exhibit I-1, Exhibit I-2, Page II-1-3 that it would have been obvious to one of ordinary skill in the Prescription drugs and employee art to include the ability to receive prescription information from a user and identify job roles impacted by the side effects of the medication (see Exhibit I-1, where these medical conditions impair the job role of driving; see Exhibit I-2 showing medications and associated side effects that can impair the job role of driving; Page II-1 “Reporting of Rx/OTC medication use is a key  requirement of a policy.  A total of 170 transit systems responded when asked if they  require employees to report the use of Rx  medications. Of those systems, 29, or 17%, do not require employees to report use of  Rx/OTC medications. The majority, 110, or  65% of the systems require employees to  report the use of Rx medication only when  the medication carries a warning label for adverse affects prior to reporting for duty.   The remaining systems, 18%, require  employees to report all use of Rx medications,  regardless of warning label.” ), where this is performed in order to determine if the person is fit to perform the job based on the drugs they are under.”  
Further, Tool Kit discloses at page 3 how the data is collected and updated over time.
Further, Tool Kit teaches at page IV-23 that it would have been obvious to one of ordinary skill in the medication and working art to include the ability to generate and update (see 

    PNG
    media_image1.png
    389
    735
    media_image1.png
    Greyscale

See where all of the jobs (first and second set) are compared to the job roles of the user and it is then determined that the user, based on partaking in such safety-sensitive roles, is restricted for the amount of time (numeric value, such as 12 hours) indicated on the table
For claim 27, Tool Kit further teaches at e.g. Page I-9, that if the patient is still in the hospital and not discharged, then certain factors have to taken into account regarding the side effects.  When combined with Ni, various adjustments can be made based on whether the user is in the hospital or discharged.  
Therefore, it would have been obvious to one of ordinary skill in the job suitability art at the time of filing to include the ability to receive medication information of a worker, determine the side effects of the medication, and make further determinations on such medication and job responsibilities, as taught by Tool Kit, where this is performed in order to determine if the person is fit to perform the job based on the drugs they are under.

	The combination of Ni and Tool Kit do not explicitly teach the limitation of, “wherein the effect of the different medical conditions and the side effects of medications on work capacity are represented as numeric values in the look-up table indicating an individuals’ level of diminished working capacity on a scale from slightly diminished to diminished to a point where the individual is entirely absent, and the numeric values are determined via the machine learning over time.”  
However, FCS, or Functional Capacity Scale, teaches at Appendix C a table relating to potential side effects of medical conditions and medications, as described by the portions cited in at least Tool Kit.  The claimed “look-up table” is on page 1, the claimed “numeric values” are the values of 0, 1, 2, …. 5, where the numeric values indicate an individual level of diminished work capacity on a scale from slightly diminished (e.g. 5) to completely diminished (e.g. 0), where this is beneficial in order to quantify working capacity at any given time for a user, as shown in FCS.  

With regard to claims 2 and 16, Ni further discloses where the mitigation instructions include at least one selected from the group consisting of: an instruction to set an away message; an instruction to initiate a resource management process; an instruction to reschedule meetings ([0023] and Fig. 1C); and an instruction to send a notification regarding the diminished working capacity of the individual.  


With regard to claims 6 and 17, Ni further discloses predicting, by the computing device, a duration of the mitigation instructions based on the extent to which the working capacity of the individual is diminished, the mitigating instruction includes the predicted duration identifying a time when the working capacity of the individual is expected to be restored (see e.g. [0044] where the system predicts the user will have better sleep that night and thereby be restored the following day, where the predicted duration of mitigation is the amount of time the user sleeps that night, or the amount of hours in the night of sleep).  

With regard to claims 7 and 18, Ni further discloses generating and executing, by the computing device, a mitigation extension instruction based on determining that the working capacity of the individual is expected to remain diminished for a period longer than the predicted duration (the examiner notes that the system is Ni can be performed on a daily basis, such that if the system determines the user to have a poor sleep pattern on Monday night, then Tuesday it will recommend schedule changes; further, if poor sleep patterns are found on Tuesday night, then on Wednesday the mitigation will be recommended to be extended; see citing above).  

With regard to claim 8, Ni further discloses identifying, by the computing device, a start date for the condition, wherein the executing the mitigating instruction is further in response to determining that the start date has been reached (the examiner notes that the system is Ni can be performed on a daily basis, such that if the system determines the user to have a poor sleep pattern on Monday night, then Tuesday it will recommend schedule changes; further, if poor sleep patterns are found on Tuesday night, then on Wednesday the mitigation will be recommended to be extended; see citing above [0020] where the first day when the sleep pattern condition was found would be the start date).  

However, Ni is silent regarding a start date for the medication. Tool Kit teaches at e.g. Page II-2, where the start date of the medication would be the date the employee reports the usage of said medication, where this is performed in order to provide the employer or other entity notice of the usage.  Therefore, it would have been obvious to one of ordinary skill in the medication management art at the time of filing to modify Ni with the ability to provide a start date for the medication, as taught by Tool Kit, where this is performed in order to provide the employer or other entity with notice of the usage.  

With regard to claim 9, Ni is silent regarding the limitations of applying, by the computing device, text analytics to dosage instructions in the prescription information to identify times in which the working capacity of the individual is expected to be diminished, wherein the executing the mitigation instructions is based on the identified times.  Tool Kit describes the reading of prescription information, then linking the read 

    PNG
    media_image2.png
    349
    752
    media_image2.png
    Greyscale

Where when the user is taking Zaleplon or Zolpidem they should not drive for 5 hours and 9 hours after taking the respective medication.  The fact that Applicant has claimed that the text reading is performed by a computer is merely automating a manual activity, which is not sufficient to overcome prior art that teaches this done manually.  See MPEP 2144.04
III.   AUTOMATING A MANUAL ACTIVITY
In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).
Therefore, it would have been obvious to one of ordinary skill in the prescription art at the time of filing to modify Ni with the ability to read prescription data and then determine the side effects and length of time that the employee cannot perform the job function, as shown in Tool Kit, where this is performed, again, to ensure that the user is fit to perform the job function of driving.  

With regard to claim 10, Ni further discloses where a service provider performs at least one selected from the group consisting of: creates the computing device, maintains the computing device, deploys the computing device, and supports the computing device (see [0067]).  

With regard to claim 11, Ni further discloses where the receiving the prescription information, the identifying the job roles impacted by the condition, the identifying the job roles impacted by the side effects, the determining that the working capacity of the individual is diminished, the generating the mitigation instructions, and the executing the mitigation instructions are provided by a service provider on a subscription, advertising, and/or fee basis (see above, where the user pays the fee of providing the data, and the service provider application provides the analytics of the data to the user).  

With regard to claim 12, Ni further discloses where the computing device includes software provided as a service in a cloud environment ([0067]; [0026]; [0039]; [0047]).  

With regard to claim 13, Ni further discloses deploying a system, wherein the deploying the system comprises providing a computer infrastructure operable to perform the receiving the prescription information, the identifying the job roles impacted by the condition, the identifying the job roles impacted by the side effects, the determining that working capacity of the individual is diminished, the generating the mitigation instructions, and the executing the mitigation instructions ([0067]; [0026]; [0039]; [0047]).  

With regard to claim 15, Ni further discloses where the medical event includes at least one form the group consisting of . . . medical device data deviating more than a threshold ([0057]).


Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive. 
Applicant argues that the claims recite eligible subject matter.  The examiner respectfully disagrees.  The examiner has referred to the abstract idea above, indicated why the claims do not include a practical application, and why the claims do not include significantly more.  The examiner refers Applicant to the rejection above. 
The arguments relating to the prior art rejections are moot in view of the new grounds of rejections. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUDWIG/Primary Examiner, Art Unit 3687